Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gapfill metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.t
Claim 9 recites the limitation "the gapfill metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung et al., U.S. Patent 8,178,386.
Lung et al. shows the invention as claimed including an electronic device comprising:  a first material 42 and a second material 43 on the substrate, the first material comprising one of the claimed metals, and the second material comprising a dielectric; a third material 47 on the first material and the second material, the third material comprising a dielectric and having at least one opening aligned with the first material; and a gapfill metal 83 filling at least the one opening of the third material therethrough to the first material and forming an electrical contact with the first material, the gapfill metal comprising one of the claimed materials (see, for example, figs. 7-14 and col. 9-line 53 to col. 11-line 21).
With respect to claim 2, the electronic device comprises a material deposited on a top surface of the third material and the gapfill metal forming a self-aligned via providing electrical contact formed between the first material and the material deposited on the top surface of the third material and the gapfill metal.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama, US 2002/0163081.
Aoyama shows the invention as claimed including an intermediate electronic device comprising:  a first material 2 and a second material 3 on a substrate, the first material 3 comprising a copper metal and the second material comprising a dielectric, the substrate having a first surface and a second surface;
	A mask 4 on the first material and the second material, the mask having an opening exposing at least a portion of the first surface and the second surface; and an expansion 5 extending straight up from the first surface through the opening (see, for example, figs. 1-3 and their descriptions).
	With respect to claim 5, note that the expansion material can comprise copper.
	Regarding claim 6, note that the third material can comprise a dielectric and has an opening aligned with the expansion.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lung et al., U.S. Patent 8,178,386.
Lung et al. is applied as above and additionally discloses where the gapfill metal layer is different than the first material.  However, Lung et al. does not expressly disclose where the third material is different from the second material.  However, Lung et al. discloses that third material can be silicon oxide (see col. 9-lines 43-51).  The examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the first material of another material such as silicon nitride since this is a well known interlayer dielectric material commonly used in semiconductor manufacturing. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al., US 2015/0132901 discloses a device comprising an expansion (410,420) extending straight up from a first surface 210 (see fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                                      

February 13, 2021